Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 1 of 19 PageID #: 8470



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

      HILLARY LAWSON, KRISTINA HALLMAN,
      STEPHANIE CALDWELL, MOIRA
      HATHAWAY, MACEY SPEIGHT, ROSEMARIE
      PETERSON and LAUREN FULLER,
                                                                Case No.: 1:17-CV-06404
                                           Plaintiffs,          (BMC)(SMG)

                           -against-

      HOWARD RUBIN, JENNIFER POWERS, and
      the DOE COMPANY,

                                           Defendants.



               DECLARATION OF BENJAMIN M. ROSE IN SUPPORT OF
                     MEMORANDUM OF LAW IN SUPPORT OF
          DEFENDANT HOWARD RUBIN’S MOTION FOR SUMMARY JUDGMENT


           I, BENJAMIN M. ROSE, hereby declare that:
           I am an attorney duly admitted to practice before this Court and am an associate of

    Dechert LLP, 1095 Avenue of the Americas, New York, New York, counsel to Defendant

    Howard Rubin in this case. I submit this declaration in support of the Memorandum of Law in

    Support of Defendant Howard Rubin’s Motion for Summary Judgment.

                                              EXHIBITS

           1.     Attached hereto as Exhibit 1 is a true and correct copy of relevant excerpts from

    the Deposition of Kristina Hallman, dated September 12, 2018.

           2.     Attached hereto as Exhibit 2 is a true and correct copy of relevant excerpts from

    the Deposition of Hillary Lawson, dated September 25, 2018.
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 2 of 19 PageID #: 8471



           3.     Attached hereto as Exhibit 3 is a true and correct copy of a social media post

    dated April 8, 2017, produced by Plaintiffs as LAWSON-0176514-17, and marked as Exhibit 4

    to the September 12, 2018 Deposition of Kristina Hallman.

           4.     Attached hereto as Exhibit 4 is a true and correct copy of a social media post

    dated September 7, 2017, produced by Plaintiffs as LAWSON-0091906-13, and marked as

    Exhibit 6 to the September 12, 2018 Deposition of Kristina Hallman.

           5.     Attached hereto as Exhibit 5 is a true and correct copy of a social media post

    dated September 21, 2017, produced by Plaintiffs as LAWSON-0174120-22, and marked as

    Exhibit 7 to the September 12, 2018 Deposition of Kristina Hallman.

           6.     Attached hereto as Exhibit 6 is a true and correct copy of a social media post

    dated March 1, marked as Exhibit 12 to the September 12, 2018 Deposition of Kristina Hallman.

           7.     Attached hereto as Exhibit 7 is a true and correct copy of a social media post

    dated July 6, produced by Defendant Jennifer Powers as JP_0000742, and marked as Exhibit 30

    to the September 12, 2018 Deposition of Kristina Hallman.

           8.     Attached hereto as Exhibit 8 is a true and correct copy of a modeling photograph

    of Hillary Lawson, marked as Exhibit 3A to the September 25, 2018 Deposition of Hillary

    Lawson.

           9.     Attached hereto as Exhibit 9 is a true and correct copy of a modeling photograph

    of Hillary Lawson, marked as Exhibit 3B to the September 25, 2018 Deposition of Hillary

    Lawson.

           10.    Attached hereto as Exhibit 10 is a true and correct copy of a modeling

    photograph of Hillary Lawson, marked as Exhibit 3C to the September 25, 2018 Deposition of

    Hillary Lawson.



                                                   2
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 3 of 19 PageID #: 8472



           11.    Attached hereto as Exhibit 11 is a true and correct copy of a modeling

    photograph of Hillary Lawson, marked as Exhibit 3D to the September 25, 2018 Deposition of

    Hillary Lawson.

           12.    Attached hereto as Exhibit 12 is a true and correct copy of a social media post

    dated July 22, 2017, produced by Plaintiffs as LAWSON-0175206-08, and marked as Exhibit 9

    to the September 25, 2018 Deposition of Hillary Lawson.

           13.    Attached hereto as Exhibit 13 is a true and correct copy of relevant excerpts from

    the Deposition of   Redacted      , dated October 10, 2018.

           14.    Attached hereto as Exhibit 14 is a true and correct copy of Plaintiffs’ written

    communications, produced by Plaintiffs as LAWSON-0203221-542.

           15.    Attached hereto as Exhibit 15 is a true and correct copy of written

    communications between Jennifer Powers and Hillary Lawson, produced by Jennifer Powers as

    JP_0000250.

           16.    Attached hereto as Exhibit 16 is a true and correct copy of a Confidentiality

    Agreement and Release signed by Kristina Hallman, dated August 22, 2016, produced by

    Howard Rubin as HR000047-48, and marked as Exhibit 15 to the September 12, 2018

    Deposition of Kristina Hallman.

           17.    Attached hereto as Exhibit 17 is a true and correct copy of a Confidentiality

    Agreement and Release signed by Hillary Lawson, dated August 22, 2016, produced by Howard

    Rubin as HR000049-50, and marked as Exhibit 1 to the September 25, 2018 Deposition of

    Hillary Lawson.




                                                    3
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 4 of 19 PageID #: 8473



           18.    Attached hereto as Exhibit 18 is a true and correct copy of Plaintiff Hillary

    Lawson’s Response to Defendant Howard Rubin’s Second Set of Requests for Admissions,

    dated September 17, 2018.

           19.    Attached hereto as Exhibit 19 is a true and correct copy of relevant excerpts from

    the Deposition of Jennifer Powers, dated October 16, 2018.

           20.    Attached hereto as Exhibit 20 is a true and correct copy of a handwritten post-it

    note from Kristina Hallman to Howard Rubin, produced by Howard Rubin as HR000079, and

    marked as Exhibit 18 to the September 12, 2018 Deposition of Kristina Hallman.

           21.    Attached hereto as Exhibit 21 is a true and correct copy of written

    communications between Jennifer Powers and Kristina Hallman, produced by Jennifer Powers as

    JP_0000163, and marked as Exhibit 10 to the September 12, 2018 Deposition of Kristina

    Hallman.

           22.    Attached hereto as Exhibit 22 is a true and correct copy of relevant excerpts from

    the Deposition of Howard Rubin, dated October 25, 2018.

           23.    Attached hereto as Exhibit 23 is a true and correct copy of a handwritten post-it

    note from Kristina Hallman to Howard Rubin, produced by Howard Rubin as HR000080, and

    marked as Exhibit 25 to the September 12, 2018 Deposition of Kristina Hallman.

           24.    Attached hereto as Exhibit 24 is a true and correct copy of a handwritten post-it

    note from Stephanie Caldwell to Howard Rubin, produced by Howard Rubin as HR000081, and

    marked as Exhibit 26 to the September 12, 2018 Deposition of Kristina Hallman.

           25.    Attached hereto as Exhibit 25 is a true and correct copy of written

    communications between Jennifer Powers and Hillary Lawson, produced by Jennifer Powers as

    JP_0000266, and marked as Exhibit 5 to the September 25, 2018 Deposition of Hillary Lawson.



                                                   4
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 5 of 19 PageID #: 8474



           26.    Attached hereto as Exhibit 26 is a true and correct copy of a Stipulation

    describing payments made by Howard Rubin or Jennifer Powers to Plaintiffs, dated December

    13, 2018.

           27.    Attached hereto as Exhibit 27 is a true and correct copy of the medical files

    provided by Dr.              , produced by Howard Rubin as             000001-4, and marked as

    Exhibit 31 to the September 12, 2018 Deposition of Kristina Hallman.

           28.    Attached hereto as Exhibit 28 is a true and correct copy of the medical files

    provided by Dr.                   , produced by Howard Rubin as         000001-4, and marked as

    Exhibit 32 to the September 12, 2018 Deposition of Kristina Hallman.

           29.    Attached hereto as Exhibit 29 is a true and correct copy of Plaintiffs’ written

    communications, produced by Plaintiffs as LAWSON-0198513-0200095.

           30.    Attached hereto as Exhibit 30 is a true and correct copy of a social media post,

    produced by Plaintiffs as LAWSON-0133074-75, and marked as Exhibit 6 to the September 25,

    2018 Deposition of Hillary Lawson.

           31.    Attached hereto as Exhibit 31 is a true and correct copy of a social media post,

    dated January 8, 2017, and marked as Exhibit 7 to the September 25, 2018 Deposition of Hillary

    Lawson.

           32.    Attached hereto as Exhibit 32 is a true and correct copy of the Declaration of

    Sarah Nasir in Support of Memorandum of Law in Support of Howard Rubin’s Motion for

    Summary Judgment, dated February 12, 2019, and the attached exhibit A thereto.

           33.    Attached hereto as Exhibit 33A is a true and correct copy of the photo retrieved

    from Kristina Hallman’s cellphone text messages with the file name: IMG_2104.JPG.




                                                   5
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 6 of 19 PageID #: 8475



           34.     Attached hereto as Exhibit 33B is a true and correct copy of the photo retrieved

    from Kristina Hallman’s cellphone WhatsApp messages with the file name: d9b885d9-c59d-

    495a-80c0-694682cd5191.jpg.

           35.    Attached hereto as Exhibit 33C is a true and correct copy of the video retrieved

    from Kristina Hallman’s cellphone text messages with the file name: IMG_2138.mp4.mov.

           36.    Attached hereto as Exhibit 33D is a true and correct copy of the video retrieved

    from Kristina Hallman’s cellphone WhatsApp messages with the file name: c88b5318-e4b8-

    4541-887d-e98fee43f459.mp4.

           37.    On November 27, 2018, Defendants received from their third-party vendor, Epiq

    Systems, Inc., a report of text and WhatsApp messages, including photos and videos, that were

    retrieved from Kristina Hallman’s cellphone. Exhibits 33A-D were among the photos and videos

    that were retrieved from Kristina Hallman’s cellphone and included in Epiq’s report. These

    photos and videos were exchanged in the written communications reflected in Exhibit 37, below,

    produced by Plaintiffs as LAWSON-0201890-91.

           38.    Attached hereto as Exhibit 34 is a true and correct copy of the medical files

    provided by Dr.              , produced by Howard Rubin as            00008-20.

           39.    Attached hereto as Exhibit 35 is a true and correct copy of written

    communications primarily between Hillary Lawson and Kristina Hallman, as well as with

    Stephanie Caldwell, produced by Plaintiffs as LAWSON-0200672-73.

           40.    Attached hereto as Exhibit 36 is a true and correct copy of Howard Rubin’s First

    Set of Requests to Plaintiffs for Production of Documents and Tangible Things for Inspection,

    dated February 6, 2018.




                                                   6
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 7 of 19 PageID #: 8476



           41.    Attached hereto as Exhibit 37 is a true and correct copy of written

    communications primarily between Kristina Hallman and Howard Rubin, as well as between

    Hillary Lawson, Kristina Hallman and others, produced by Plaintiffs as LAWSON-0201890-91.

           42.    Attached hereto as Exhibit 38 is a true and correct copy of written

    communications between Hillary Lawson and Kristina Hallman, produced by Plaintiffs as

    LAWSON-0220225.

           43.    Attached hereto as Exhibit 39 is a true and correct copy of relevant excerpts from

    the Deposition of Moira Hathaway, dated September 20, 2018.

           44.    Attached hereto as Exhibit 40 is a true and correct copy of a Confidentiality

    Agreement and Release signed by Moira Hathaway, dated January 21, 2015, produced by

    Howard Rubin as HR000469-70, and marked as Exhibit 6 to the September 20, 2018 Deposition

    of Moira Hathaway.

           45.    Attached hereto as Exhibit 41 is a true and correct copy of written

    communications between Moira Hathaway and Howard Rubin, produced by Howard Rubin as

    HR000463.

           46.    Attached hereto as Exhibit 42 is a true and correct copy of the Declaration of Dr.

                         , dated January 20, 2019.

           47.    Attached hereto as Exhibit 43 is a true and correct copy of relevant excerpts from

    the Deposition of Macey Speight, dated October 23, 2018.

           48.    Attached hereto as Exhibit 44 is a true and correct copy of a Confidentiality

    Agreement and Release signed by Macey Speight, dated October 12, 2015, produced by Howard

    Rubin as HR000473-74, and marked as Exhibit 2 to the October 23, 2018 Deposition of Macey

    Speight.



                                                     7
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 8 of 19 PageID #: 8477



           49.    Attached hereto as Exhibit 45 is a true and correct copy of written

    communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

    JP_0000153, and marked as Exhibit 3 to the October 23, 2018 Deposition of Macey Speight.

           50.    Attached hereto as Exhibit 46 is a true and correct copy of written

    communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

    JP_0000153, and marked as Exhibit 6 to the October 23, 2018 Deposition of Macey Speight.

           51.    Attached hereto as Exhibit 47 is a true and correct copy of written

    communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

    JP_0000153, and marked as Exhibit 9 to the October 23, 2018 Deposition of Macey Speight.

           52.    Attached hereto as Exhibit 48 is a true and correct copy of correspondence

    between Macey Speight and Jennifer Powers, dated January 26, 2016, produced by Jennifer

    Powers as JP_0000349-56, and marked as Exhibit 11 to the October 23, 2018 Deposition of

    Macey Speight.

           53.    Attached hereto as Exhibit 49 is a true and correct copy of correspondence

    between Jennifer Powers and Metropolitan Towers, dated January 27, 2016, produced by

    Jennifer Powers as JP_0000291, and marked as Exhibit 12 to the October 23, 2018 Deposition of

    Macey Speight.

           54.    Attached hereto as Exhibit 50 is a true and correct copy of a PayPal confirmation

    notification, dated January 29, 2016, produced by Jennifer Powers as JP_0000291, and marked

    as Exhibit 13 to the October 23, 2018 Deposition of Macey Speight.

           55.    Attached hereto as Exhibit 51 is a true and correct copy of correspondence

    between Macey Speight and Jennifer Powers, dated June 23, 2016, produced by Jennifer Powers




                                                   8
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 9 of 19 PageID #: 8478



    as JP_0000436-39, and marked as Exhibit 25 to the October 23, 2018 Deposition of Macey

    Speight.

           56.    Attached hereto as Exhibit 52 is a true and correct copy of correspondence

    between Jennifer Powers and Metropolitan Towers, dated June 27, 2016, produced by Jennifer

    Powers as JP_0000294, and marked as Exhibit 26 to the October 23, 2018 Deposition of Macey

    Speight.

           57.    Attached hereto as Exhibit 53 is a true and correct copy of written

    communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

    JP_0000153, and marked as Exhibit 26 to the October 23, 2018 Deposition of Macey Speight.

           58.    Attached hereto as Exhibit 54 is a true and correct copy of a PayPal confirmation

    notification, dated June 30, 2016, produced by Jennifer Powers as JP_0000357-58, and marked

    as Exhibit 28 to the October 23, 2018 Deposition of Macey Speight.

           59.    Attached hereto as Exhibit 55 is a true and correct copy of correspondence

    between Macey Speight and Jennifer Powers, dated August 1, 2016, produced by Jennifer

    Powers as JP_0000378-87, and marked as Exhibit 29 to the October 23, 2018 Deposition of

    Macey Speight.

           60.    Attached hereto as Exhibit 56 is a true and correct copy of correspondence

    between Jennifer Powers and Metropolitan Towers, dated August 2, 2016, produced by Jennifer

    Powers as JP_0000295, and marked as Exhibit 30 to the October 23, 2018 Deposition of Macey

    Speight.

           61.    Attached hereto as Exhibit 57 is a true and correct copy of a PayPal confirmation

    notification, dated August 6, 2016, produced by Jennifer Powers as JP_0000388-89, and marked

    as Exhibit 31 to the October 23, 2018 Deposition of Macey Speight.



                                                   9
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 10 of 19 PageID #:
                                   8479


         62.    Attached hereto as Exhibit 58 is a true and correct copy of written

  communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

  JP_0000153, and marked as Exhibit 32 to the October 23, 2018 Deposition of Macey Speight.

         63.    Attached hereto as Exhibit 59 is a true and correct copy of correspondence

  between Macey Speight and Jennifer Powers, dated September 26, 2016, produced by Jennifer

  Powers as JP_0000390-94, and marked as Exhibit 33 to the October 23, 2018 Deposition of

  Macey Speight.

         64.    Attached hereto as Exhibit 60 is a true and correct copy of correspondence

  between Jennifer Powers and Metropolitan Towers, dated October 4, 2016, produced by Jennifer

  Powers as JP_0000296, and marked as Exhibit 34 to the October 23, 2018 Deposition of Macey

  Speight.

         65.    Attached hereto as Exhibit 61 is a true and correct copy of a PayPal confirmation

  notification, dated September 28, 2016, produced by Jennifer Powers as JP_0000396-99, and

  marked as Exhibit 35 to the October 23, 2018 Deposition of Macey Speight.

         66.    Attached hereto as Exhibit 62 is a true and correct copy of written

  communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

  JP_0000153, and marked as Exhibit 36 to the October 23, 2018 Deposition of Macey Speight.

         67.    Attached hereto as Exhibit 63 is a true and correct copy of correspondence

  between Macey Speight and Jennifer Powers, dated November 20, 2016, produced by Jennifer

  Powers as JP_0000399-403, and marked as Exhibit 37 to the October 23, 2018 Deposition of

  Macey Speight.

         68.    Attached hereto as Exhibit 64 is a true and correct copy of correspondence

  between Jennifer Powers and Metropolitan Towers, dated November 21, 2016, produced by



                                                10
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 11 of 19 PageID #:
                                   8480


  Jennifer Powers as JP_0000297, and marked as Exhibit 38 to the October 23, 2018 Deposition of

  Macey Speight.

         69.    Attached hereto as Exhibit 65 is a true and correct copy of a PayPal confirmation

  notification, dated November 24, 2016, produced by Jennifer Powers as JP_0000404-07, and

  marked as Exhibit 39 to the October 23, 2018 Deposition of Macey Speight.

         70.    Attached hereto as Exhibit 66 is a true and correct copy of written

  communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

  JP_0000153, and marked as Exhibit 40 to the October 23, 2018 Deposition of Macey Speight.

         71.    Attached hereto as Exhibit 67 is a true and correct copy of correspondence

  between Macey Speight and Jennifer Powers, dated January 28, 2017, produced by Jennifer

  Powers as JP_0000408-12, and marked as Exhibit 41 to the October 23, 2018 Deposition of

  Macey Speight.

         72.    Attached hereto as Exhibit 68 is a true and correct copy of correspondence

  between Jennifer Powers and Metropolitan Towers, dated January 29, 2017, produced by

  Jennifer Powers as JP_0000298, and marked as Exhibit 42 to the October 23, 2018 Deposition of

  Macey Speight.

         73.    Attached hereto as Exhibit 69 is a true and correct copy of a PayPal confirmation

  notification, dated January 31, 2017, produced by Jennifer Powers as JP_0000415-18, and

  marked as Exhibit 43 to the October 23, 2018 Deposition of Macey Speight.

         74.    Attached hereto as Exhibit 70 is a true and correct copy of written

  communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

  JP_0000153, and marked as Exhibit 44 to the October 23, 2018 Deposition of Macey Speight.




                                                11
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 12 of 19 PageID #:
                                   8481


         75.    Attached hereto as Exhibit 71 is a true and correct copy of correspondence

  between Macey Speight and Jennifer Powers, dated May 20, 2017, produced by Jennifer Powers

  as JP_0000422-28, and marked as Exhibit 45 to the October 23, 2018 Deposition of Macey

  Speight.

         76.    Attached hereto as Exhibit 72 is a true and correct copy of correspondence

  between Jennifer Powers and Metropolitan Towers, dated May 24, 2017, produced by Jennifer

  Powers as JP_0000300, and marked as Exhibit 46 to the October 23, 2018 Deposition of Macey

  Speight.

         77.    Attached hereto as Exhibit 73 is a true and correct copy of a PayPal confirmation

  notification, dated May 26, 2017, produced by Jennifer Powers as JP_0000429-32, and marked

  as Exhibit 47 to the October 23, 2018 Deposition of Macey Speight.

         78.    Attached hereto as Exhibit 74 is a true and correct copy of written

  communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

  JP_0000153, and marked as Exhibit 48 to the October 23, 2018 Deposition of Macey Speight.

         79.    Attached hereto as Exhibit 75 is a true and correct copy of correspondence

  between Macey Speight and Jennifer Powers, dated July 24, 2017, produced by Jennifer Powers

  as JP_0000443, and marked as Exhibit 49 to the October 23, 2018 Deposition of Macey Speight.

         80.    Attached hereto as Exhibit 76 is a true and correct copy of correspondence

  between Jennifer Powers and Metropolitan Towers, dated July 24, 2017, produced by Jennifer

  Powers as JP_0000299, and marked as Exhibit 50 to the October 23, 2018 Deposition of Macey

  Speight.




                                                12
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 13 of 19 PageID #:
                                   8482


         81.    Attached hereto as Exhibit 77 is a true and correct copy of a PayPal confirmation

  notification, dated July 26, 2017, produced by Jennifer Powers as JP_0000447-50, and marked as

  Exhibit 51 to the October 23, 2018 Deposition of Macey Speight.

         82.    Attached hereto as Exhibit 78 is a true and correct copy of written

  communications between Macey Speight and Howard Rubin, produced by Howard Rubin as

  HR000435-38, and marked as Exhibit 52 to the October 23, 2018 Deposition of Macey Speight.

         83.    Attached hereto as Exhibit 79 is a true and correct copy of written

  communications between Howard Rubin and Jennifer Powers, produced by Jennifer Powers as

  JP_0000042.

         84.    Attached hereto as Exhibit 80 is a true and correct copy of written

  communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

  JP_0000153, and marked as Exhibit 17 to the October 23, 2018 Deposition of Macey Speight.

         85.    Attached hereto as Exhibit 81 is a true and correct copy of written

  communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

  JP_0000153, and marked as Exhibit 24 to the October 23, 2018 Deposition of Macey Speight.

         86.    Attached hereto as Exhibit 82 is a true and correct copy of written

  communications between Macey Speight and Howard Rubin, produced by Howard Rubin as

  HR000437-44, and marked as Exhibit 54 to the October 23, 2018 Deposition of Macey Speight.

         87.    Attached hereto as Exhibit 83 is a true and correct copy of a PayPal confirmation

  notification, dated July 26, 2017, produced by Jennifer Powers as JP_0000451-53, and marked as

  Exhibit 55 to the October 23, 2018 Deposition of Macey Speight.




                                                13
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 14 of 19 PageID #:
                                   8483


         88.     Attached hereto as Exhibit 84 is a true and correct copy of written

  communications between Macey Speight and Howard Rubin, produced by Howard Rubin as

  HR000444-50, and marked as Exhibit 56 to the October 23, 2018 Deposition of Macey Speight.

         89.     Attached hereto as Exhibit 84-A is a true and correct copy of the video received

  by Howard Rubin from Macey Speight, produced by Howard Rubin as HR000459, with the file

  name: VID-20171013-WA0014.mp4, that was exchanged in the written communications

  reflected in Exhibit 84, above.

         90.     Attached hereto as Exhibit 85 is a true and correct copy of written

  communications between Macey Speight and Jennifer Powers, produced by Jennifer Powers as

  JP_0000152, and marked as Exhibit 58 to the October 23, 2018 Deposition of Macey Speight.

         91.     Attached hereto as Exhibit 86 is a true and correct copy of written

  communications between Macey Speight and Howard Rubin, produced by Howard Rubin as

  HR000450-51, and marked as Exhibit 57 to the October 23, 2018 Deposition of Macey Speight.

         92.     Attached hereto as Exhibit 87 is a true and correct copy of the medical files

  provided by Dr.                   , produced by Howard Rubin as      00006-57.

         93.     Attached hereto as Exhibit 88 is a true and correct copy of correspondence

  between Rosemarie Peterson and Howard Rubin, dated September 21, 2011, produced by

  Plaintiffs as LAWSON-0054938, and marked as Exhibit 2 to the September 27, 2018 Deposition

  of Rosemarie Peterson.

         94.     Attached hereto as Exhibit 89 is a true and correct copy of correspondence

  between Rosemarie Peterson and Howard Rubin, dated September 22, 2011, produced by

  Plaintiffs as LAWSON-0054888-89, and marked as Exhibit 3 to the September 27, 2018

  Deposition of Rosemarie Peterson.



                                                  14
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 15 of 19 PageID #:
                                   8484


         95.    Attached hereto as Exhibit 90 is a true and correct copy of relevant excerpts from

  the Deposition of Rosemarie Peterson, dated September 27, 2018.

         96.    Attached hereto as Exhibit 91 is a true and correct copy of correspondence

  between Rosemarie Peterson and Howard Rubin, dated September 22, 2011, produced by

  Plaintiffs as LAWSON-0054909-10, and marked as Exhibit 4 to the September 27, 2018

  Deposition of Rosemarie Peterson.

         97.    Attached hereto as Exhibit 92 is a true and correct copy of correspondence

  between Rosemarie Peterson and Howard Rubin, dated September 22, 2011, produced by

  Plaintiffs as LAWSON-0054886-87, and marked as Exhibit 5 to the September 27, 2018

  Deposition of Rosemarie Peterson.

         98.    Attached hereto as Exhibit 93 is a true and correct copy of correspondence

  between Rosemarie Peterson and Howard Rubin, dated August 5, 2013, produced by Plaintiffs as

  LAWSON-0056058-61, and marked as Exhibit 7 to the September 27, 2018 Deposition of

  Rosemarie Peterson.

         99.    Attached hereto as Exhibit 94 is a true and correct copy of correspondence

  between Rosemarie Peterson and Howard Rubin, dated May 19, 2014, produced by Plaintiffs as

  LAWSON-000051563, and marked as Exhibit 8 to the September 27, 2018 Deposition of

  Rosemarie Peterson.

         100.   Attached hereto as Exhibit 95 is a true and correct copy of written

  communications between Rosemarie Peterson and Howard Rubin, produced by Howard Rubin as

  HR000423A-34, and marked as Exhibit 9 to the September 27, 2018 Deposition of Rosemarie

  Peterson.




                                                15
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 16 of 19 PageID #:
                                   8485


         101.   Attached hereto as Exhibit 96 is a true and correct copy of written

  communications between Rosemarie Peterson and          Redacted      , as well as between

  Rosemarie Peterson and Howard Rubin, produced by Plaintiffs, and marked as Exhibit 10 to the

  September 27, 2018 Deposition of Rosemarie Peterson.

         102.   Attached hereto as Exhibit 97 is a true and correct copy of relevant excerpts from

  the Deposition of     Redacted      , dated October 24, 2018.

         103.   Attached hereto as Exhibit 98 is a true and correct copy of a Confidentiality

  Agreement and Release signed by Rosemarie Peterson, dated September 24, 2014, produced by

  Howard Rubin as HR000471-72, and marked as Exhibit 11 to the September 27, 2018

  Deposition of Rosemarie Peterson.

         104.   Attached hereto as Exhibit 99 is a true and correct copy of correspondence

  between Rosemarie Peterson and Howard Rubin, dated November 5, 2014, produced by

  Plaintiffs as LAWSON-0054273, and marked as Exhibit 14 to the September 27, 2018

  Deposition of Rosemarie Peterson.

         105.   Attached hereto as Exhibit 100 is a true and correct copy of written

  communications between Rosemarie Peterson and Howard Rubin, produced by Howard Rubin as

  HR000512.

         106.   Attached hereto as Exhibit 101 is a true and correct copy of written

  communications between Rosemarie Peterson and Howard Rubin, produced by Howard Rubin as

  HR000521-33, and marked as Exhibit 15 to the September 27, 2018 Deposition of Rosemarie

  Peterson.




                                                16
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 17 of 19 PageID #:
                                   8486


            107.   Attached hereto as Exhibit 102 is a true and correct copy of the medical files

  provided by                  , produced by Howard Rubin as           000001-89, and marked as

  Exhibit 18-A to the September 27, 2018 Deposition of Rosemarie Peterson.

            108.   Attached hereto as Exhibit 103 is a true and correct copy of the medical files

  provided by                                , produced by Howard Rubin as          000001-33, and

  marked as Exhibit 22 to the September 27, 2018 Deposition of Rosemarie Peterson.

            109.   Attached hereto as Exhibit 104 is a true and correct copy of relevant excerpts

  from the Deposition of Lauren Fuller, dated October 18, 2018.

            110.   Attached hereto as Exhibit 105 is a true and correct copy of relevant excerpts

  from the Deposition of      Redacted    , dated November 12, 2018.

            111.   Attached hereto as Exhibit 106 is a true and correct copy of written

  communications between Lauren Fuller and Howard Rubin, produced by Howard Rubin as

  HR000560-87, and marked as Exhibit 3 to the October 18, 2018 Deposition of Lauren Fuller.

            112.   Attached hereto as Exhibit 107 is a true and correct copy of a Confidentiality

  Agreement and Release signed by Lauren Fuller, dated March 7, 2015, produced by Howard

  Rubin as HR000693-94, and marked as Exhibit 4 to the October 18, 2018 Deposition of Lauren

  Fuller.

            113.   Attached hereto as Exhibit 108 is a true and correct copy of a PayPal

  confirmation notification, produced by Plaintiffs as LAWSON-0197401.

            114.   Attached hereto as Exhibit 109 is a true and correct copy of correspondence

  between Brian L. Grossman, Esq. and Benjamin M. Rose, Esq. and Jolene F. LaVigne-Albert,

  Esq., dated September 6, 2018.




                                                   17
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 18 of 19 PageID #:
                                   8487


         115.    Attached hereto as Exhibit 110 is a true and correct copy of written

  communications of Lauren Fuller, produced by Plaintiffs as LAWSON-0198458-512, and

  marked as Exhibit 5 to the October 18, 2018 Deposition of Lauren Fuller.

         116.    Attached hereto as Exhibit 111 is a true and correct copy of correspondence from

  Plaintiffs’ counsel, John G. Balestriere, Esq., to the Court identifying Plaintiffs’ true names,

  dated February 23, 2018.

         117.    Attached hereto as Exhibit 112 is a true and correct copy of a Joint Stipulation

  Regarding the Production of Electronic Communications, dated December 13, 2018.

                        MEDICAL AND PSYCHOLOGICAL RECORDS

         118.    Neither Moira Hathaway nor her counsel produced any medical records.

         119.    Neither Moira Hathaway nor her counsel produced any photograph of a

  prescription that Hathaway claimed to have taken and sent to her counsel.

         120.    Neither Macey Speight nor her counsel produced any medical records of

  hospitalization or identified any hospital where Howard Rubin could seek such records.

         121.    Neither Macey Speight nor her counsel produced any medical records related to

  treatment by Dr.                    or Dr.                 , whom Speight claimed to have treated

  her.

         122.    Neither Macey Speight nor her counsel produced any medical records reflecting

  any psychological or psychiatric treatment.

         123.    Neither Lauren Fuller nor her counsel produced any medical records or other

  evidence documenting the injuries or treatments Lauren Fuller alleges in the Second Amended

  Complaint. Additionally, counsel refused to provide a HIPAA consent form to permit Howard

  Rubin to seek medical records for Lauren Fuller because counsel stated that Lauren Fuller saw

  no doctor in relation to this case or the acts complained of against Rubin.
                                                   18
Case 1:17-cv-06404-BMC-SMG Document 245-3 Filed 02/21/19 Page 19 of 19 PageID #:
                                   8488


        I declare under penalty of perjury that the foregoing is true and accurate.

  Dated: New York, New York
         February 13, 2019

                                                      /s/ Benjamin M. Rose
                                                      BENJAMIN M. ROSE




                                                 19
